DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 8-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for heating elements comprising molybdenum disilicide, does not reasonably provide enablement for heating elements constructed of other materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification on pages 1 and 2 for example are clearly directed to heating elements of molybdenum disilicide.


Claims 3 and 4 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for heating element support feet maintained at 200 degrees C (page 8) and heating ranges of 1600 degrees C to 1800 degrees C (pages 2 and 10), does not reasonably provide enablement for the support foot and heating element temperatures recited in claims 3 and 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 3, the term “extend over several centimeters” renders the scope of the claim indefinite in that it is not clear how many centimeters would make up “several” rendering the scope for the claim indefinite.
2) In claim 4, it is not clear how a U shaped (non-pointed) member can also be “pointed” (V shaped), rendering the scope of the claim indefinite.
3) In claim 10, the term “as a center leg of the U” renders the scope of the claim indef9inite in that no “U” is previously recited giving no proper antecedent basis for the term.
4) In claim 15, it is not clear what compositional difference would constitute a “lower quality” MoSi2, rendering the scope of the claim indefinite. The claim is further indefinite in that claim 1 from which this claim depends does not require any MoSi2 so it is not clear how a portion could be of “lower quality” MoSi2 when none of this material is even required by the claims.
5) In claim 17, there is no proper antecedent basis for the term “the power electronics” rendering the scope of the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims are not properly limiting upon apparatus claims 1 or 2 from which they depend, since these claims recite only a manner or method of use of the claimed apparatus, where the manner or method of use recited could be performed by any embodiment met by the limitations of independent apparatus claim 1. It has been held that the manner or method of use of an apparatus alone cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7, 14-16, 18 and 20is/are rejected under 35 U.S.C. 102(a)(1) as being by anticipated US 5,965,051 to Hirayama et al (Hirayama et al). Hirayama et al teaches a heating element (figure 2 for example) for a furnace (see col. 1 lines 5-10 for example) which could, if desired be employed for firing dental materials, where multiple heating elements (1) are placed in a furnace chamber where the elements comprise an arch shape at the top and two supporting feet where there is no lateral support for the top of the heating element thereby showing all aspects of claims 1, 18 and 20 since the manner or method of use of an apparatus alone cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115.
With respect to claim 7, the heating elements are made of molybdenum disilicide.
With respect to claims 14, 15 and 16, the heating element (1) of Hirayama et al comprises molybdenum disilicide which may be the same or of different “quality” in different areas and there are at least two different diameters of the element (see figure 2 for example) with a larger diameter at the bottom.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,051 to Hirayama et al (Hirayama et al) in view of US 2012/0168431 to Sundberg et al (Sundberg et al). as applied to claim 1 above, Hirayama et al shows all aspects of claims 2-4 except the formation of the heating element as a U-shaped arch. Sundberg et al teaches that at the time the invention was filed it was known to produce heating elements of the type employed by Hirayama et al in the form of a U-shaped arch. Motivation to employ the arch shape of Sundberg for the for the heating element of Hirayama et al, for ease of manufacture for example, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 5 and 6, since the elements of the combination of Hirayama et al and Sundberg et al must be arranged in some unspecified manner in a furnace, and no new or unexpected result has yet been shown to arise from the claimed heating element arrangements, motivation to arrange or shift the location of the heating elements of Hirayama et al and Sundberg to any desired arrangement, including those instantly recited, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held that motivation to alter the location or arrangement of components of an apparatus shown by the prior art to other equally useful locations or arrangements would have been a modification obvious to one of ordinary skill in t he art. See MPEP 2144.04 VI C.
With respect to claims 8-13, These claims recite only limitations regarding the size or shape of the claimed components, where he recited sizes and shapes are broadly allowed by the combination of Hirayama et al in view of Sundberg et al. It has also been held that motivation to alter the shape or size of a component shown by the prior art without materially affecting the operation of the component or the apparatus as a whole, would have been modifications obvious to one of ordinary skill in the art. See MPEP 2144.04 IV A and B. In the instant case, motivation to alter the size or shapes of the heating elements or firing chambers of Hirayama et al and Sundberg to any other equally useful size or shape, including those instantly recited, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al as applied to claim 1 above, in view of US 2009/0225806 to Lorunser et al (Lorunser et al). As applied to claim 1 above, Hirayama et al shows all aspects of claims 17 and 19 except the specific furnace firing chamber wiring arrangements. Lorunser et al teaches that at the time the invention was filed it was known to construct firing furnaces with connected power electronics ( 22, 24, 26) for heating element control was known in the art at the time the invention was filed. Since some type of power electronics would also be required by the combination of Hirayama et al, motivation to include power electronics as shown by Lorunser et al in the system of Hirayama et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Gotoh, showing a further example of prior art heating elements, and Sclegel et al (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk